Citation Nr: 1701834	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1968 to June 1971.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 50 percent rating assigned for PTSD and denied the claim for entitlement to a TDIU.  

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in August 2012.  A transcript is of record.  The Board remanded the claims in November 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that remand is necessary. 

In February 2014, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) to the Veteran at an address in South Carolina on the issues listed on the title page.  Although it appears the Veteran's representative received a copy of the SSOC, it is clear that the Veteran did not.  In this regard, the SSOC was returned to VA as undeliverable that same month.  

The Board notes that it appears the Veteran moved to Florida prior to February 2014 and that VA was aware of this move.  More specifically, the Board's November 2013 remand was sent to an address in Daytona Beach and the AMC's requests for examinations listed an address in Port Orange and were directed to the VA Medical Center in Orlando.  The Veteran's address as reflected in the Veterans Appeals Control and Locator System (VACOLS) at the time the February 2014 SSOC was issued, however, was still listed in South Carolina.  To ensure appropriate due process procedures have been followed in this case, the case is remanded to provide the Veteran with a copy of the February 2014 SSOC at his current address as listed in VBMS.  See Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board).

The AOJ made several attempts to obtain the Veteran's records from the Greenville, South Carolina Vet Center.  See letters dated January 2009 and February 2009.  In a February 2009 letter, the Vet Center reported that the Veteran had initiated contact on August 1, 2008, and was participating in individual counseling sessions.  No treatment records related to the counseling sessions, however, were provided.  On remand, efforts should be made to obtain the Veteran's complete record of treatment at this facility.  

As the claims are being remanded for the foregoing reasons, the Board finds that updated VA treatment records (from the Charleston, South Carolina, VA Medical Center and whatever facility in Florida from which he is now receiving treatment) should be obtained and a contemporaneous VA examination to ascertain the current severity of the Veteran's PTSD should be scheduled.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 
Accordingly, the case is REMANDED for the following action:

1.  Resend the February 2014 Supplemental Statement of the Case to the Veteran at his current address in Florida, as listed in VBMS.  

2.  Make efforts to obtain the Veteran's complete record of treatment from the Greenville, South Carolina Vet Center, dated from August 1, 2008.  

3.  Obtain the Veteran's complete record of treatment from the VA facility in Florida from which he has received treatment.

4.  Obtain the Veteran's records from the Charleston, South Carolina, VA Medical Center, dated since October 2012.  

5.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD.  The examiner must review the electronic claims files.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  The Board is especially interested in determining the impairment that results in terms of occupational functioning and daily activities.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




